EXHIBIT (10)(70)
 
FORM OF FIRST AMENDMENT TO LEASE AGREEMENT
 
THIS FIRST AMENDMENT TO LEASE AGREEMENT (“this Amendment”) is made effective as
of this 31st day of May, 2012 (“the Effective Date”), by and between RPBG1, LLC
a Florida limited liability company (“Landlord”), and Attitude Drink Company,
Inc., a Florida Limited Liability Corp. (“Tenant”).
 
RECITALS
 
This Amendment is based up on the following recitals:
 
A.           Landlord and Tenant entered into that certain Lease Agreement dated
as of December 10, 2007 (“the Lease”), for the premises known as Unit 1 and 2,
located in Building 3, at The Gardens Commerce Center in Palm Beach County, FL
containing 5,561 gross square feet. (“The Existing Premises”).
 
B.           Tenant and Landlord have agreed to decrease the size of the
Existing Premises and to extend the lease term.
 
C.           Tenant and Landlord have entered into this Amendment to reflect
this change.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements stated in
the Lease and below, and for other sufficient consideration received and
acknowledged by each party, Tenant and Landlord agree to amend the Lease as
follows:
 
1.           RECITAL; CAPITALIZED TERMS.  All Recitals are fully
incorporated.  Except for those terms expressly defined in this Amendment, all
initially capitalized terms will have the meanings ascribed to them in the
Lease.
 
2.           The Renewal Term shall be null and void.
 
3.           The Expiration Date shall be August 31, 2015.
 
4.           The Leased Premises shall be reduced b 2,750 square feet, as of
August 1, 2012 by deleting Unit 1.  The Leased Premised shall then consist of
2,811 square feet being all of Unit 2.
 
5.           The Tenant’s share shall be reduced to 13.25%.
 
6.           The Base Rent per square foot, as increased, shall be as reflected
in the Lease.
 
7.           Landlord shall complete the improvements to Units 1 and 2 as per
the attached Exhibit A.  These improvements will be completed prior to August 1,
2012 and the Tenant shall cooperate with Landlord to gain access to the effected
space and Landlord will make accommodations to assist Tenant in its daily
operations to not create any undue hardship.
 
8.           CONFLICTING PROVISIONS, if any provisions of this Amendment
conflict with any of those of the Lease, then the provisions of this Amendment
shall govern.
 
9.           BENEFIT AND BINDING EFFECT.  This Amendment shall be binding upon
and inure to the benefit of the parties to this Amendment, their legal
representatives, successors and permitted assigns.  This Amendment may not be
changed, modified or discharged in whole or in part except by an agreement in
writing signed by both parties to this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
10.           COUNTERPARTS.  This Amendment may be executed in one of more
counterparts, each of which, when taken together, shall constitute one and the
same instrument.
 
11.           INTEGRATION. This Amendment constitutes the entire agreement of
the parties concerning the matters and transactions covered by this
Amendment.  All prior understandings and agreement between the parties
concerning these matters are merged into this Amendment, which alone fully and
completely expresses their understanding.
 
 
AFFIRMING THE ABOVE, the parties have executed this Amendment as of the
Effective Date.

 
 

  WITNESSES:    LANDLORD:                     RPBG1, LLC, a Florida limited
liability company                     By: /s/ Glenn E. Straub, Managing Manager
                    By: Pishon I, LLC, a Florida limited           Liability
Company, its Manager                 Print Name                                
  Print Name              
TENANT:
                 
Attitude Drink Company, Inc.
       
Florida Limited Liability Corporation
                    By: /s/ Roy G. Warren                     Its: President,
CEO                  Print Name                                   Print Name    
               

 